Citation Nr: 1520048	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  04-35 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to an initial rating in excess of 50 percent disabling and to a rating in excess of 70 percent disabling from March 26, 2008 for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 30, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran appealed.  During the pendency of his claim, the RO increased the initial rating to 50 percent in an August 2004 rating decision and awarded a staged rating of 70 percent in a November 2008 supplemental statement of the case.  The Veteran continued his appeal.

During the pendency of his claim, the Veteran raised the issue of entitlement to a TDIU.  While he filed a claim for a TDIU in December 2007 and was eventually granted a TDIU in July 2008, effective August 30, 2006, the Board finds that the issue of entitlement to a TDIU was raised prior to August 30, 2006 in the context of his appeal for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue of entitlement to a TDIU prior to August 30, 2006 has been listed on the title page and is addressed in the remand portion below.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

Reason for Remand: To schedule a VA examination, obtain updated VA treatment records, obtain records from the Social Security Administration, and adjudicate intertwined issues.

First, in correspondence from the Veteran's representative dated April 2015, the representative argues that the evidence of record includes outdated VA examinations that no longer represent the current severity of the Veteran's PTSD.  Generally, remands for VA examinations are not warranted based on the passage of time alone; however, in this case, the Board observes that the Veteran's most recent VA examination was conducted in March 2008.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Moreover, the Veteran's representative has indicated that he has had treatment for his PTSD since that date but that updated treatment records have not been associated with the electronic claims file.  Accordingly, a remand is necessary to schedule a VA examination to determine the current severity of the Veteran's PTSD symptoms and to obtain and associate with the electronic claims file updated treatment records.

Second, during his September 2002 VA examination, the Veteran mentioned that he received benefits from the Social Security Administration (SSA).  It is unclear whether he was receiving disability benefits.  SSA records have not been requested or otherwise associated with the claims file.  Accordingly, on remand SSA records should be associated with the claims file.

Finally, during the pendency of the claim, the Veteran raised the issue of entitlement to a TDIU.  Rice, 22 Vet. App. 447.  While the RO granted a TDIU from August 2006, the issue remains whether he is entitled to a TDIU prior to that date.  Notably, the Veteran's appeal stems from his initial claim for service connection for PTSD that was filed in March 2001.  Medical evidence dated from March 2001 to August 2006 indicates that the Veteran had difficulty with employment due to his PTSD symptoms.  As such, the claim for a TDIU was reasonably raised, is inextricably intertwined with the appeal for an increased initial rating for PTSD, and must be remanded pending the outcome of the increased rating claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate the records with the claims file.

2. Obtain from the SSA the records pertinent to any claim filed by the Veteran for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner is requested to review the medical evidence of record and, if feasible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD from March 2008 to the present.


A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Then, readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU prior to August 2006.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



